 

 
[untitled.jpg]
March 30, 2011
Moore, Oklahoma
THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAW (COLLECTIVELY, THE "SECURITIES LAWS"),
AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION
WITH, THE SALE OR DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE OR OTHERWISE TRANSFERRED UNLESS IT (I) IS REGISTERED OR QUALIFIED UNDER ALL
APPLICABLE SECURITIES LAWS OR (II) IS EXEMPT FROM REGISTRATION OR QUALIFICATION
UNDER SUCH LAWS AND THE ISSUER IS PROVIDED WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT
REQUIRED.
PROMISSORY NOTE
FOR VALUE RECEIVED, Vaughan Foods, Inc., an Oklahoma corporation (“Debtor”),
promises to pay to Apollo Biz Solutions, LLC., (“Lender”), at the offices of the
Debtor, on the dates listed in Schedule A (the “Maturity Dates”) the principal
sum of SEVEN HUNDRED FIFTY EIGHT THOUSAND, TWO HUNDRED FIVE DOLLARS
($758,205.00), together with interest thereon at the rate of five and one-half
percent (5.5%) per annum, compounded weekly.
If this Note, or any payment hereunder, falls due on a Saturday, Sunday or a day
that is a public holiday in the State of Oklahoma, this Note shall become due or
such payment hereunder, shall be made on the next succeeding business day and
such additional time shall be included in the computation of any interest
payable hereunder.
Debtor may at its option prepay all or any part of the unpaid principal amount
of this Note and accrued interest thereon, without premium or penalty. Any
partial prepayment shall be applied first to interest and the remaining balance
of such payment, if any, to principal. If any provision of this Note would
require Debtor to pay interest hereon at a rate exceeding the highest rate
allowed by applicable law, Debtor shall instead pay interest under this Note at
the highest rate permitted by applicable law.
This Note and the indebtedness evidenced thereby is and shall be junior and
subordinate in all respects to the payment of all indebtedness of the Debtor for
borrowed money, including without limitation, indebtedness evidenced by that
certain Loan And Security Agreement entered into as of March 6, 2009, by and
between Peninsula Bank Business Funding, a division of The Private Bank of the
Peninsula (“Bank”) and Vaughan Foods, Inc. and Wild About Food - Oklahoma LLC.,
and related loan agreements, as the same may be renewed, amended or extended
after the date hereof.
IN WITNESS WHEREOF, Debtor has executed this Promissory Note as of the date
first above written. The effective date of this Note is December 31, 2010.
Vaughan Foods, Inc. (“Debtor”)
/s/ Gene P. Jones
By: Gene P. Jones
Secretary, Treasurer and Chief Financial Officer
 

 

--------------------------------------------------------------------------------

 

Agreed:
Apollo Biz Solutions, LLC
/s/ Jim Underwood
By: Jim Underwood
Managing Partner & Chief Architect
 

 